Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action rejection on the merits in response to communication received on 11/06/2020. Claims 1, 3-8, 10-15, and 17-20 are currently pending and have been addressed below.

Claim Interpretation
The examiner is interpreting computer readable storage medium to be non-transitory as per paragraph 0080 of the specification which states: A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a 

Claim 1 recites the limitations of... a cognitive data...comprising…and… the least one…to cause…to simulate medical treatment outcomes, the method comprising receiving a request to determine a medical treatment pertaining to a medical condition of a patient; applying the request to one or more models…to simulate outcomes for a plurality of different medical treatments for the medical condition, wherein the one or more models account for impacts of the plurality of different medical treatments on use of medical treatments awaiting future approval, and wherein the one or more models are trained based on newly available medical treatments and new medical treatments awaiting future approval; and determining …the medical treatment from the simulated outcomes based on a level of impact on the medical treatments awaiting future approval from applying the medical treatment to the patient, wherein the level of impact is based on characteristics of the patient.

Claim 8 recites the limitations of a system for simulating medical treatment outcomes comprising at least … configured to receive a request to determine a medical treatment pertaining to a medical condition of a patient; apply the request to one or more models to simulate outcomes for a plurality of different medical treatments for the medical condition, wherein the one or more models account for impacts of the plurality of different medical treatments on use of medical treatments awaiting future approval, and wherein the one or more models are trained based on newly available medical treatments and new medical treatments awaiting future approval; and determine the medical treatment from the simulated outcomes based on a level of impact on the medical treatments awaiting from applying the medical treatment to the patient, wherein the level of impact is based on characteristics of the patient.

Claim 15 recites the limitations of a…product for simulating medical treatment outcomes, the computer program product comprising a …having …instructions embodied therewith, the …instructions executable by a… to receive a request to determine a medical treatment pertaining to a medical condition of a patient; apply the request to one or more models to simulate outcomes for a plurality of different medical treatments for the medical condition, wherein the one or more models SVL820160658US01/0920.0537CPage 37 of 40account for impacts of the plurality of different medical treatments on use of medical treatments awaiting future approval, and wherein the one or more models are trained based on newly available medical treatments and new medical treatments awaiting future approval; and determine the medical treatment from the simulated outcomes based on a level of impact on the medical treatments awaiting future approval from applying the medical treatment to the patient, wherein the level of impact is based on characteristics of the patient.

These limitations, under their broadest reasonable interpretation, are directed to a mental process. Simulating medical treatment outcomes to determine a medical treatment pertaining to a medical condition of a patient recites a mental process, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the "Mental Process" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical 

The claims 3-7, 10-14, and 17-20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claims, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. The memory, processor, and program are general computer parts. Similarly, the additional recited limitations of dependent claims fail to establish that the 

The dependent claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than the abstract idea because the additional elements or combination of elements amounts to no more than a recitation of instructions to implement the abstract idea on a computer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application 2013/0024207) in view of Saliman et al (US Patent Application 2017/0372029).

As per Claim 1, Anderson discloses a method, in a cognitive data processing system comprising at least one processor and at least one memory (Computing device 900 comprises a data storage system 902, a memory 904 [0112]) the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to simulate medical treatment outcomes, the method compromising (a microprocessor, a processing core within a microprocessor, a digital signal processor, a graphics processing unit, or another type of physical device that executes computer-executable instructions.[0117]), used to model the distribution of the post-therapy outcomes…to obtain baseline 
receiving a request to determine a medical treatment pertaining to a medical condition of a patient (The interface request message can be formatted in various ways [0106]);
applying the request to one or more models, via a processor, to simulate outcomes for a plurality of different medical treatments for the medical condition, wherein the one or more models account for impacts of the plurality of different medical treatments on use of medical treatments awaiting future approval (modeling the distribution of the at least one post therapy outcome… include comparing the distribution of the at least one aspect of the baseline characteristics [0148]);
and determining, via a processor, the medical treatment from the simulated outcomes based on a level of impact on the medical treatments awaiting future approval from applying the medical treatment to the patient, wherein the level of impact is based on characteristics of the patient (Pre-approval study database 202 comprises one or more databases stored at one or more computing devices. Pre-approval study database 202 stores data related to a pre approval study of a medical therapy. [0060]) (and results may then be utilized to validate a new indication for a treatment and/or guide the research and development related to the treatment and/or diagnosis. [0420]). 

Anderson does not expressly disclose and wherein the one or more models are trained based on newly available medical treatments and new medical treatments awaiting future approval

However, Saliman expressly discloses wherein the at least one processor is further configured to train the one or more models based on newly available medical treatments and new medical treatments awaiting future approval (matching by OMD selector 106 may be performed using a learning machine. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Anderson to include the train models with new medical treatments of Saliman as a feature so that it provides the most up-to-date approved medical treatments and continuously evolves over time to capture advances in the medical field and patient care.

As per Claim 8, Anderson discloses a system for simulating medical treatment outcomes comprising at least one processor configured to receive a request to determine a medical treatment pertaining to a medical condition of a patient; (Computing device 900 comprises a data storage system 902, a memory 904 [0112]) the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to simulate medical treatment outcomes, the method compromising (a microprocessor, a processing core within a microprocessor, a digital signal processor, a graphics processing unit, or another type of physical device that executes computer-executable instructions.[0117], used to model the distribution of the post-therapy outcomes…to obtain baseline characteristics for…patients who each receive a medical therapy, baseline characteristics and information regarding one or more post-therapy out comes for a Subset of the population of patients   [0122]),  
receive a request to determine a medical treatment pertaining to a medical condition of a patient (The interface request message can be formatted in various ways [0106]);

and determine the medical treatment from the simulated outcomes based on a level of impact on the medical treatments awaiting future approval from applying the medical treatment to the patent, wherein the level of impact is based on characteristics of the patient (Pre-approval study database 202 comprises one or more databases stored at one or more computing devices. Pre-approval study database 202 stores data related to a pre approval study of a medical therapy [0060]) (and results may then be utilized to validate a new indication for a treatment and/or guide the research and development related to the treatment and/or diagnosis. [0420]). 

Anderson does not expressly disclose and wherein the one or more models are trained based on newly available medical treatments and new medical treatments awaiting future approval.

However, Saliman discloses wherein the at least one processor is further configured to train the one or more models based on newly available medical treatments and new medical treatments awaiting future approval (matching by OMD selector 106 may be performed using a learning machine. …may be used to train a model that can then be used to determine treatment codes, treatment names or diagnostic codes based on [0124]), (best practices or rules established by, for example, a treatment provider, a treatment administrator, or a medical authority (e.g., the American Medical Association, or a governmental agency (e.g., CMS, NIH, or FDA)) [0255]).



As per Claim 15, Anderson discloses a computer program product for simulating medical treatment outcomes, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a processor (Computing device 900 comprises a data storage system 902, a memory 904 [0112]) the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to simulate medical treatment outcomes, the method compromising (a microprocessor, a processing core within a microprocessor, a digital signal processor, a graphics processing unit, or another type of physical device that executes computer-executable instructions.[0117], used to model the distribution of the post-therapy outcomes…to obtain baseline characteristics for…patients who each receive a medical therapy, baseline characteristics and information regarding one or more post-therapy out comes for a subset of the population of patients  [0122]), 
receive a request to determine a medical treatment pertaining to a medical condition of a patient(The interface request message can be formatted in various ways [0106]);
apply the request to one or more models to simulate outcomes for a plurality of different medical treatments for the medical condition, wherein the one or more models SVL820160658US01/0920.0537CPage 37 of 40account for impacts of the plurality of different medical treatments on use of medical treatments awaiting future approval; 
(modeling the distribution of the at least one post therapy outcome… include comparing the distribution of the at least one aspect of the baseline characteristics [0148]); 
from the simulated outcomes based on level of impact on the medical treatments awaiting future approval from applying the medical treatment to the patient, wherein the level of impact is based on characteristics of the patient (Pre-approval study database 202 comprises one or more databases stored at one or more computing devices. Pre-approval study database 202 stores data related to a pre approval study of a medical therapy [0060]) (and results may then be utilized to validate a new indication for a treatment and/or guide the research and development related to the treatment and/or diagnosis. [0420]).

Anderson does not expressly disclose and wherein the one or more models are trained based on newly available medical treatments and new medical treatments awaiting future approval.

However, Saliman discloses wherein the program instructions are executable to train the one or more models based on newly available medical treatments and new medical treatments awaiting future approval (matching by OMD selector 106 may be performed using a learning machine. …may be used to train a model that can then be used to determine treatment codes, treatment names or diagnostic codes based on [0124]), (best practices or rules established by, for example, a treatment provider, a treatment administrator, or a medical authority (e.g., the American Medical Association, or a governmental agency (e.g., CMS, NIH, or FDA)) [0255]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Anderson to include the train models with new medical treatments of Saliman as a feature so that it provides the most up-to-date approved medical treatments and continuously evolves over time to capture advances in the medical field and patient care.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application 2013/0024207) in view of Saliman et al (US Patent Application 2017/0372029) further in view of Srinivasan et al. (US Patent Application US 2013/0124224). 

As per Claim 4, Anderson and Saliman disclose all of the limitations of claim 1. Anderson does not disclose
wherein the plurality of constraints includes an absolute constraint applied to all patients and a relative constraint that is applied based on the characteristics of patients.
However, Srinivasan teaches wherein the plurality of constraints includes an absolute constraint applied to all patients and a relative constraint that is applied based on the characteristics of patients (The absolute value assigned to each parameter selects a relative weight for the corresponding medical datum, with larger absolute values corresponding to larger relative weights. [0030] he exported medical data help identify characteristics of patients who have a high likelihood of benefiting from telemedical treatment. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Anderson and Saliman to include the constraints applied based on the characteristics of patients of Srinivasan in order to help identify characteristics of patients who have a high likelihood of benefiting from medical treatment. 

As per Claim 11 Anderson and Saliman disclose all of the limitations of claim 8. Anderson discloses does not disclose wherein the one or more models employ a plurality of constraints for the plurality of different medical treatments, wherein the plurality of constraints includes an absolute constraint applied to all patients and a relative constraint that is applied based on the characteristics of patients.

However, Srinivasan teaches wherein the one or more models employ a plurality of constraints for the plurality of different medical treatments, wherein the plurality of constraints includes an absolute constraint applied to all patients and a relative constraint that is applied based on the characteristics of patients  (The absolute value assigned to each parameter selects a relative weight for the corresponding medical datum, with larger absolute values corresponding to larger relative weights. [0030] he exported medical data help identify characteristics of patients who have a high likelihood of benefiting from telemedical treatment. [0042]). Srinivasan further explains, “use of telemedical systems has the potential to reduce the cost of healthcare, and to improve the quality of healthcare through increased patient monitoring” [0002].

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Anderson and Saliman to include the constraints applied based on the characteristics of patients of Srinivasan in order to help identify characteristics of patients who have a high likelihood of benefiting from medical treatment. 

As per claim 18, Anderson and Saliman disclose all of the limitations of claim 15. Anderson discloses does not disclose wherein the one or more models employ a plurality of constraints for the plurality of different medical treatments, wherein the plurality of constraints includes an absolute constraint applied to all patients and a relative constraint that is applied based on the characteristics of patients.

However, Srinivasan teaches wherein the one or more models employ a plurality of constraints for the plurality of different medical treatments, wherein the plurality of constraints includes an 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Anderson and Saliman to include the constraints applied based on the characteristics of patients of Srinivasan in order to help identify characteristics of patients who have a high likelihood of benefiting from medical treatment. 

Claims 3, 5-7, 10, 12-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application 2013/0024207) in view of Saliman et al (US Patent Application 2017/0372029) further in view of Saigal (US Patent Application 2012/0047105). 

As per claim 3, Anderson and Saliman disclose all of the limitations of claim 1. Anderson does not disclose further comprises  SVL820160658US01/0920.0537C Page 34 of 40ranking a plurality of medical treatments for the request based on the simulated outcomes.

However, Saigal discloses further comprises SVL820160658US01/0920.0537C Page 34 of 40ranking a plurality of medical treatments for the request based on the simulated outcomes (FIG. 18 is a graphic depiction of an exemplary inter active user interface treatment option ranking [0060]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Anderson and Saliman to include the ranking of treatments of Saigal with the method of applying the request of Anderson in order to add the ranking as a feature to improve their accuracy and effectiveness [0008]. The ranking of treatments is a useful feature especially for organizing the treatments based on the medical conditions. 

As per claim 5, Anderson and Saliman as shown in the rejection above disclose all of the limitations of claim 1. Anderson discloses wherein the plurality of different medical treatments includes a plurality of stages, and the applying the request to one or more models further comprises modeling medical treatment options at each stage of a medical treatment to produce simulated outcomes for that medical treatment.

However, Saigal discloses wherein the plurality of different medical treatments includes a plurality of stages, and the applying the request to one or more models further comprises modeling medical treatment options at each stage of a medical treatment to produce simulated outcomes for that medical treatment (FIG. 3 is a high-level flow diagram depicting …computer-implemented methods and exemplary... for developing a patient-specific…series of medical treatment…that correspond to a patient's medical condition and prognostic indicators…(as depicted in element 20 of FIG. 1A), FIG. 5 depicts an…decision model and further depicts… decision nodes, probabilistic paths and probabilistic partial end states for each…treatment [0047], In the exemplary embodiment, the number of parameters would comprise the total number of levels (Treatment Alternatives/Options) that had been presented in the selection exercises to the user, minus the number of effects/features/attributes [0161]).



As per claim 6, Anderson and Saliman as shown in the rejection above disclose all of the limitations of claim 1. Anderson does not disclose wherein a plurality of medical treatments is arranged in a decision tree to optimize medical treatment options for both available and future medical treatments.
However, Saigal discloses wherein a plurality of medical treatments is arranged in a decision tree to optimize medical treatment options for both available and future medical treatments (“use statistically-structured, risk-based decision analysis models and related mapping trees comprising an indication of medical treatment options available for the patient and associated treatment attributes to generate a series of interactive medical treatment option selection exercises for the user” [0021]), “treatments may comprise treatments that are anticipated to be available within a particular time frame (for example, after anticipated FDA (Federal Drug Administration) approval” [0087]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Anderson and Saliman, to include the decision trees as described by Saigal in order to add the decision trees as a feature and identify treatment alternatives that would be available to the particular patient according to the patient medical condition [0037]. This organizational chart makes it clear to healthcare providers as they evaluate current and novel therapies 

As per claim 7, Anderson and Saliman as shown in the rejection above disclose all of the limitations of claim 1.  Anderson does not disclose wherein a decision tree having an arrangement of medical treatments that preclude the use of a future medical treatment is ranked lower than a decision tree having an arrangement that does not preclude the use of a future medical treatment. 

However, Saigal does disclose wherein a decision tree having an arrangement of medical treatments that preclude the use of a future medical treatment is ranked lower than a decision tree having an arrangement that does not preclude the use of a future medical treatment (a respective ranking of each medical treatment option available to the patient [0021] and FDA…approval [0087]).

Therefore, it would be understood by a person having ordinary skill at the time of the invention to modify the method of the of Anderson and Saliman to include the ranking of medical treatments as taught by Saigal to allow ranking the treatment outcomes and decision nodes with each treatment alternative associated with the patient's medical condition  (Saigal [0113]). 

As per Claim 10, Anderson and Saliman disclose all of the limitations of claim 8. Anderson does not disclose wherein the at least one processor is further configured to rank a plurality of medical treatments for the request based on the simulated outcomes.

However, Saigal discloses wherein the at least one processor is further configured to rank a plurality of medical treatments for the request based on the simulated outcomes. (FIG. 18 is a graphic 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Anderson and Saliman to include the ranking of treatments of Saigal in order to rank of each medical treatment alternative available, to improve their accuracy and effectiveness [0008]. The ranking of treatments is a useful feature especially for organizing the treatments based on the medical conditions. This data collected could be used in forecast for effectiveness of future treatments. 

As per claim 12, Anderson and Saliman disclose all of the limitations of claim 8. Anderson does not disclose wherein the plurality of different medical treatments includes a plurality of stages and wherein the at least one processor is further configured to model medical treatment options at each stage of a medical treatment to produce simulated outcomes for that medical treatment.

However, Saigal discloses wherein the plurality of different medical treatments includes a plurality of stages, and wherein the at least one processor is further configured to  model medical treatment options at each stage of a medical treatment to produce simulated outcomes for that medical treatment (FIG. 3 is a high-level flow diagram depicting …computer-implemented methods and exemplary... for developing a patient-specific…series of medical treatment…that correspond to a patient's medical condition and prognostic indicators…(as depicted in element 20 of FIG. 1A), FIG. 5 depicts an…decision model and further depicts… decision nodes, probabilistic paths and probabilistic 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of the Anderson and Saliman, to include the modeling of treatments at each stage as described by Saigal in order to add the multiple stage modeling using decision nodes, probabilistic paths and probabilistic partial end states for each treatment alternative as a feature and for modeling simulated outcomes based on patient’s condition. 

As per claim 13, Anderson and Saliman disclose all of the limitations of claim 8. Anderson does not disclose wherein a plurality of medical treatments is arranged in a decision tree to optimize medical treatment options for both available and future medical treatments.

However, Saigal discloses wherein a plurality of medical treatments is arranged in a decision tree to optimize medical treatment options for both available and future medical treatments (“use statistically-structured, risk-based decision analysis models and related mapping trees comprising an indication of medical treatment options available for the patient and associated treatment attributes to generate a series of interactive medical treatment option selection exercises for the user” [0021]), “treatments may comprise treatments that are anticipated to be available within a particular time frame (for example, after anticipated FDA (Federal Drug Administration) approval” [0087]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of the Anderson and Saliman, to include the decision trees as 

As per claim 14, Anderson and Saliman disclose all of the limitations of claim 8. Anderson does not disclose wherein a decision tree having an arrangement of medical treatments that preclude the use of a future medical treatment is ranked lower than a decision tree having an arrangement that does not preclude the use of a future medical treatment.

However, Saigal discloses wherein a decision tree having an arrangement of medical treatments that preclude the use of a future medical treatment is ranked lower than a decision tree having an arrangement that does not preclude the use of a future medical treatment (“calculate a respective ranking of each medical treatment alternative available…, the exemplary embodiment would sort the respective treatment alternatives available for the user according to their respective expected utility values. Once sorted… a relative ranking to each respective treatment alternative available...” [0163] “treatments may comprise… (for example, after anticipated FDA (Federal Drug Administration) approval)” [0087]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Anderson and Saliman, to include the ranking of medical treatment as described by Saigal in order to add the decision tree to calculate a respective ranking of each medical treatment. The decision tree allows unnecessary medical procedures to be avoided. The ranking with a decision tree add organization of medical treatment, ranking implies that one choice is 

As per claim 17, Anderson and Saliman disclose all of the limitations of claim 15. Anderson does not disclose SVL820160658US01/0920.0537C Page 34 of 40wherein the program instructions are executable to rank a plurality of medical treatments for the request based on the simulated outcomes.

However, Saigal discloses wherein the program instructions are executable to rank a plurality of medical treatments for the request based on the simulated outcomes (FIG. 18 is a graphic depiction of an exemplary inter active user interface treatment option ranking [0060]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the program of Anderson and Saliman to include the executable ranking of a plurality of medical treatments of Saigal in order to show an improvement in a corresponding treatment outcome with respect to the desirability [0270]. The ranking of treatments is a useful feature especially for organizing the treatments based on the medical conditions. 


As per claim 19 Anderson and Saliman disclose all of the limitations of claim 15. Anderson does not disclose wherein the plurality of different medical treatments includes a plurality of stages, and the applying the request to one or more models further comprises modeling medical treatment options at each stage of a medical treatment to produce simulated outcomes for that medical treatment.

However, Saigal discloses wherein the plurality of different medical treatments includes a plurality of stages, and the applying the request to one or more models further comprises modeling 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Anderson and Saliman, to include the modeling of treatments at each stage as described by Saigal in order to add the multiple stage modeling as a feature and for modeling simulated outcomes based on patient’s condition. When computed through a model this would greatly aid in finding best alternatives to treatments and varying conditions in response to treatment available.

As per claim 20, Anderson and Saliman disclose all of the limitations of claim 15. Anderson does not disclose wherein a plurality of medical treatments is arranged in a decision tree to optimize medical treatment options for both available and future medical treatments.

However, Saigal discloses wherein a plurality of medical treatments is arranged in a decision tree to optimize medical treatment options for both available and future medical treatments (“use statistically-structured, risk-based decision analysis models and related mapping trees comprising an indication of medical treatment options available for the patient and associated treatment attributes to 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Anderson and Saliman, to include the decision trees as described by Saigal in order to add the decision trees as a feature and identify treatment alternatives that would be available to the particular patient according to the patient medical condition [0037]. The decision tree allows unnecessary medical procedures to be avoided. This is a very useful function when adapted to systems predicting and modeling various health conditions. 

Response to Arguments
Applicant’s arguments from the response filed on 11/06/2020 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the amendments address and resolve the Objections and 112 rejections. 
These objections and rejections are withdrawn.

In the remarks, Applicant argues in substance that (2) the 101 rejections should be withdrawn because “Training a machine learning model using treatments that include newly available medical treatments and new medical treatments awaiting future approval, and utilizing the trained model to determine a medical treatment for a patient based on the level of impact that applying the treatment to the patient would have on treatments awaiting future approval clearly do not fall into any of the above 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 

The specification supports the conclusion of the rejection by describing the problem as being abstract in originally filed specification paragraph 13, which states that: “Present techniques identify a plurality of medical treatments, and for each medical treatment, determine whether contraindications exist for other medical treatments. For instance, if a particular first-line medical treatment has contraindications with other available medical treatments, the system may notify a physician and/or patient of this contraindication. In this case, the physician may select a different first-line treatment (without a contraindication to another medical treatment) so as to optimize future treatment options for the patient.” Selecting and optimizing treatment options is a mental activity regularly performed by physicians.
The specification describes the solution to said problem, in its broadest reasonable interpretation, as being equally abstract: “Present techniques may guide the physician and patient to identify ideal treatment choices today, with an outlook as to what treatments may be available in the future.” (para 51, see also paragraph 57). Hence, the invention, as broadly claimed, provides abstract solution to an abstract problem. 
The claims having recited an abstract idea does not automatically render the claims as a whole abstract, but instead merely indicates that Step 2A Prong Two and Step 2B of the analysis must further take place. It is further because the claims do not amount to a practical application or inventive concept 
It is noted that if machine learning is intended to be claimed, then a direct claiming of such an additional element and the particular way in which it operates so as to be applied to the present scheme for simulating medical treatment outcomes amounts to more than applying a generic or commercially available machine learning algorithm such that it is integrates the abstract idea into a practical application of said abstract idea. Further, a determination of the medical treatment must somehow be practicably applied such that it is not simply an inaccessible computation.

In the remarks, Applicant argues in substance that (3) the 102/103 rejections should be withdrawn because “In particular, the Saliman publication does not disclose, teach, or suggest the claimed features of training a machine learning model using newly available medical treatments and new medical treatments awaiting future approval. Rather, the Saliman publication at paragraph 0124 discloses a machine learning model that merely determines treatment or diagnostic codes based on a medical authority. Thus, the Saliman publication does not disclose training a machine learning model, using new and future treatment options, to recommends treatment options for a patient based on characteristics of the patient…While paragraph 0060 of the Anderson publication discusses a pre-approval study database of, e.g., side-effects, dosages, durations of treatment, and the like, the Anderson publication does not disclose a model that recommends a particular medical treatment by weighing the impact of applying the treatment to the patient to outcomes that would result from applying other medical treatments that are awaiting future approval. The Saigal publication discloses a medical care treatment decision support system, and is merely utilized by the Examiner for an alleged 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
It is noted that the certain argued features upon which applicant relies (i.e., “machine learning” and “weighing” the impact) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The limitation in question broadly teaches that “wherein the one or more models account for impacts of the plurality of different medical treatments on use of medical treatments awaiting future approval, and wherein the one or more models are trained based on newly available medical treatments and new medical treatments awaiting future approval”. There is not limitation directed toward how it is any “impacts” are “account[ed] for” by the models. The accounting for such impacts could be a null value such that no “future” treatments exist. Further, there is no limitation toward how the medical treatments are to receive “approval” and in that way what is to be considered “newly available” or “awaiting future approval” as claimed, or how models trained with such data would be different than any other. Hence, the claims are broad. 
	That the medical treatments are “newly available” or “awaiting future approval” does not appear to impact the simulation, which is claimed no differently based upon the amndment; hence, these are descriptors are nonfunctional descriptive material and as such are not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)). 
Anderson teaches pre-approval study database 202 comprises one or more databases stored at one or more computing devices. Pre-approval study database 202 stores data related to a pre-approval 
	As per Saliman, Saliman teaches matching by OMD selector 106 may be performed using a learning machine, and training a model that can then be used to determine treatment codes, treatment names or diagnostic codes based on (Saliman [0124]), and best practices or rules established by, for example, a treatment provider, a treatment administrator, or a medical authority (e.g., the American Medical Association, or a governmental agency (e.g., CMS, NIH, or FDA) (Saliman [0255]). Hence, Saliman meets the broad limitations for which it was applied. This is because the claims are broad and do not limit how the machine learning is performed beyond describing the data upon which it is trained in some unclaimed way that does not appear to alter the function of the training or alter the determining of simulations outcomes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 including U.S. Patent Application Publication 2002/0029784 to Stark which in paragraph 39 describes that is further provided that the treatment professional may utilize the query program and historical database as part of the treatment system of this invention to simulate an evaluation of a treatment protocol under consideration for a particular patient, then re-modify the treatment protocol based upon the simulation outputs.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ROBERT A SOREY/               Primary Examiner, Art Unit 3626